United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-357
Issued: May 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 2, 2013 appellant, through her attorney, filed a timely appeal from the
June 14, 2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied her reconsideration request. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this
nonmerit decision. Under 5 U.S.C. § 8128(a).
ISSUE
The issue is whether OWCP properly denied appellant’s reconsideration request.
FACTUAL HISTORY
On November 25, 2005 appellant, then a 44-year-old mail processing clerk, sustained a
traumatic injury in the performance of duty while lifting. OWCP accepted her claim for cervical
radiculitis.
1

5 U.S.C. § 8101 et seq.

In a decision dated June 8, 2007, OWCP terminated appellant’s monetary benefits under
5 U.S.C. § 8106(c)(2) on the grounds that she refused an offer of suitable work. The Board
reviewed the matter on December 3, 2008 and affirmed the termination.2 The Board found that
the weight of the medical evidence rested with the opinion of Dr. Stanley Soren, a Boardcertified orthopedic surgeon and impartial medical specialist. The Board found that the
employing establishment offered appellant a modified assignment suitable to her medicallyestablished work restrictions. The Board also found that Dr. Raul P. Sala, the attending
physiatrist, did not directly address the medical restrictions noted in Dr. Soren’s report and did
not explain why appellant could not work the six hours required by the modified assignment.
For that reason, Dr. Sala’s opinion was of diminished probative value and did not create a
conflict with the opinion of the impartial medical specialist.3
In a decision dated July 6, 2011, OWCP denied authorization for medical treatment of
appellant’s current complaints. It found that the medical opinion evidence failed to support a
causal relationship between the need for treatment of her newly diagnosed conditions and the
traumatic work incident on November 25, 2005, “as your conditions(s) pertains to the unrelated
current diagnoses for the right shoulder and the cervical spine.”
Appellant, through counsel, requested reconsideration. Counsel indicated that she was
requesting reconsideration of OWCP’s July 6, 2011 decision denying authorization for medical
treatment, as well as the Board’s December 3, 2008 decision affirming the termination of her
monetary compensation.4
Counsel argued that the medical evidence established that conditions other than the
accepted condition were causally related to the November 25, 2005 work injury. In particular, he
pointed to the April 12, 2011 report of Dr. Sala. Counsel contented that OWCP did not meet its
burden of proof to terminate appellant’s compensation because the medical evidence
unequivocally established that she was not capable of performing the duties of the offered
position. He added that the opinions of OWCP-retained physicians were based on the injuries
and conditions that OWCP had accepted as causally related to the work injury and not on the
more significant injuries diagnosed by appellant’s treating physician, including rotator cuff
syndrome of the right shoulder.
On June 20, 2012 OWCP reviewed the merits of appellant’s case and denied modification
of the July 6, 2011 prior decision. It found that medical evidence was not sufficient to support
that the need for further treatment causally related to the November 25, 2005 work injury.
Although Dr. Sala diagnosed cervical radiculopathy due to discogenic disease of the cervical
spine and rotator cuff syndrome of the right shoulder, he did not adequately explain how those
conditions were causally related to the November 25, 2005 work injury.
2

OWCP accepted that on November 25, 2005 appellant, then a 44-year-old mail processing clerk, sustained
cervical radiculitis in the performance of duty.
3

The facts of this case as set forth in the Board’s prior decision are hereby incorporated by reference. See Docket
No. 08-1283 (issued December 3, 2008).
4

Appellant had 30 days after December 3, 2008 to file with the Board a petition for reconsideration of its
decision. 20 C.F.R. § 501.7. OWCP has no jurisdiction to reconsider a Board decision and order.

2

Appellant, through counsel, again requested reconsideration. OWCP received the
June 11, 2013 request on June 12, 2013. The request was a nearly identical copy of appellant’s
previous reconsideration request.
In a decision dated June 14, 2013, OWCP denied appellant’s reconsideration request. It
found that the request repetitious, as it was a copy of the request previously considered in the
most recent merit decision.
On appeal, counsel repeats the basic points argued in his reconsideration request. He
states that OWCP’s denial of a merit review was “clearly improper in light of the evidence and
argument contained within the second reconsideration request submitted to [OWCP].”
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.5 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by it; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.6
A request for reconsideration must be received by OWCP within one year of the date of
OWCP decision for which review is sought.7 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or argument that meets at
least one of these standards. If reconsideration is granted, the case is reopened and the case is
reviewed on its merits. Where the request is timely but fails to meet at least one of these
standards, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.8
Evidence that repeats or duplicates evidence already in the record has no evidentiary
value and constitutes no basis for reopening a case.9
ANALYSIS
OWCP received appellant’s reconsideration request within one year of the most recent
merit decision in her case, namely, OWCP’s June 20, 2012 decision denying modification of its
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606.

7

Id. at § 10.607(a).

8

Id. at § 10.608.

9

Eugene F. Butler, 36 ECAB 393 (1984); Bruce E. Martin, 35 ECAB 1090 (1984).

3

decision to deny authorization for medical treatment. Appellant’s request is therefore timely.
The question for determination is whether that request met at least one of the standards for
obtaining a merit review of her case.
Appellant’s request did not show that OWCP erroneously applied or interpreted a specific
point of law. The request did not advance a relevant legal argument not previously considered
by OWCP. The legal arguments advanced were the same as those advanced in the previous
request, which OWCP adjudicated on June 20, 2012. As the Board has held, evidence that
repeats or duplicates evidence already in the record has no evidentiary value and constitutes no
basis for reopening a case. A claimant may be entitled to a merit review by submitting relevant
and pertinent new evidence not previously considered by OWCP, but appellant submitted no
evidence to support her request.
Accordingly, as appellant’s reconsideration request did not meet any of the requirements
for reopening her case, the Board finds that OWCP properly denied a merit review. The Board
will affirm OWCP’s June 14, 2013 decision.
On appeal, counsel contents that OWCP’s denial of reconsideration was clearly improper,
but failed to address the standards for obtaining reconsideration. The request simply disagrees
with OWCP’s assessment of the weight of the medical evidence, either with respect to which
medical conditions are causally related to the 2005 work injury or with respect to whether
appellant refused an offer of suitable work. As to the latter, the most recent merit decision on the
issue was the Board’s December 3, 2008 decision affirming the termination of appellant’s
compensation. As the last merit decision was that of this Board and, as OWCP has not further
reviewed this issue, the matter is res judicata and is not subject to further review by the Board on
this appeal.10
CONCLUSION
The Board finds that OWCP properly denied appellant’s reconsideration request.

10

See G.R., Docket No. 13-2054 (issued March 10, 2014); see also 20 C.F.R. § 501.6(d) as to the finality of
Board decisions.

4

ORDER
IT IS HEREBY ORDERED THAT the June 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 22, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

